DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/20 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the winding" and “the at least one of the winding” in line 6, “the respective winding” in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim.  It appears the proper antecedent basis (the at least one respective winding) should be used to refer back to the previously recited limitation.
Claim 1 recites the limitation "the respective phase" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It appears the proper antecedent basis (the at least one phase) should be used to refer back to the previously recited limitation.
Claim 1 recites the limitation "the contact bridge" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It appears the proper antecedent basis (the respective contact bridge) should be used to refer back to the previously recited limitation.
Claim 1 recites the limitation "the axial direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the power source" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 9, “the respective winding and the contact bridge connected to it each end in a conductor section” is indefinite because it is unclear.  Does each of the respective winding and the contact bridge has an end portion, and they connected to each other at the ends.  If this is the case, applicant need to clarify the claim language to recite this limitation.  
Claim 2 recites the limitation "the contact bridge" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the winding" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the contact bridge" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the conductively connected conduction sections", “the respective winding”, and contact bridge” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the interconnected conductor sections", “the respective winding”, “contact bridge”, and “the circumferential direction” in lines 1-2, and line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the contact bridge" in lines 1-2 and “the same phase” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the winding" in line 6, “the respective winding” in lines 7-9.  There is insufficient antecedent basis for this limitation in the claim.  It appears the proper antecedent basis (the at least one respective winding) should be used to refer back to the previously recited limitation.
Claim 8 recites the limitation "the respective phase" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It appears the proper antecedent basis (the at least one phase) should be used to refer back to the previously recited limitation.
Claim 8 recites the limitation "the contact bridge" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It appears the proper antecedent basis (the respective contact bridge) should be used to refer back to the previously recited limitation.
Claim 8 recites the limitation "the axial direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the power source" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 9, “the respective winding and the contact bridge connected to it each end in a conductor section” is indefinite because it is unclear.  Does each of the respective winding and the contact bridge has an end portion, and they connected to each other at the ends.  If this is the case, applicant need to clarify the claim language to recite this limitation.
Claim 9, line 2 first introduces “a stator” then line 3 recited “a stator”.  It is confused that the stator in line 3 is referred back to the stator on line 2 or it is an addition of stator.  It appears that “a stator” in line 3 should be change to “the stator” to refer back to the previously recited “stator”.
Claim 9 recites the limitation "the at least one respective winding" in line3, “the respective winding” in line 4, “the winding” in line 12, “at least one of the winding” in line 13, “this winding” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It appears the proper antecedent basis (the at least one winding) should be used to refer back to the previously recited limitation.
Claim 9 recites the limitation "the contact bridge" in lines 7-8, “the respective contact bridge” in line 10, and “this contact bridge” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  It appears the proper antecedent basis (the at least one contact bridge) should be used to refer back to the previously recited limitation.
Claim 9 recites the limitation "the respective phase" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It appears the proper antecedent basis (the at least one phase) should be used to refer back to the previously recited limitation.
Claim 9 recites the limitation "the further conductor section" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the power source" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya et al. (JP2019103354 A).
Regarding claim 1, Tsuchiya teaches an electric machine, comprising: 
a rotor (12); and 
a stator (16); 
wherein the stator (16) comprises a stator body (36) which carries at least one respective winding (38) of at least one phase (U, V, W phase), 
wherein the winding (38) of the respective phase or at least one of the windings of the respective phase is conductively connected to a respective contact bridge (24-28, fig 3), which connects the respective winding (38) to an associated power source (20) and/or a drain; 
wherein the respective winding (38) and the contact bridge (24-28) connected to it each end in a conductor section (50, 62) which extends away from the stator body (36) in the axial direction of the electric machine (10), these conductor sections (50, 62) being conductively connected to one another; and 
wherein a fixing section (28) of the respective contact bridge (24-28) is arranged stationary with respect to a housing (18) accommodating the stator (38) by being fixed (fig 4), by an insulation element or directly, to the housing (18) and/or to the power source and/or the drain, which is fixed to the housing (18).

    PNG
    media_image1.png
    396
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    648
    485
    media_image2.png
    Greyscale


Regarding claim 2, Tsuchiya teaches at least a section of the contact bridge (24-28) abuts at least a respective contact surface of the housing (18) and/or the insulation element and/or is accommodated in a recess of the housing (18) and/or the insulation element (fig 4).
Regarding claim 4, Tsuchiya teaches at least one section of the contact bridge (24-28) is arranged on a side of a wall (fig 4) of the housing (18) or of the insulation element facing away from the stator body (36) in the axial direction of the electric machine (fig 1).
Regarding claim 5, Tsuchiya teaches the conductively connected conductor sections (50) of the respective winding (38) and contact bridge (26) extend beyond the housing (18) and/or the insulation element in the axial direction (fig 1).
Regarding claim 6, Tsuchiya teaches the interconnected conductor sections (50) of the respective winding (38) and contact bridge (26)  end at the same position in the axial direction of the electric machine (10) and are welded or soldered together at their axial end surfaces (fig 4) and/or are welded or soldered together at their end surfaces in the circumferential direction.
Regarding claim 7, Tsuchiya teaches the contact bridge (24-28) or at least one of the contact bridges is connected conductively with several windings (22) of the same phase (U phase).
Regarding claim 8, Tsuchiya teaches a motor vehicle including an electric machine (10), comprising: 
a rotor (12); and 
a stator (16), 
wherein the stator (16) comprises a stator body (36) which carries at least one respective winding (38) of at least one phase (U, V, W phase), 
wherein the winding (38) of the respective phase or at least one of the windings of the respective phase is conductively connected to a respective contact bridge (24-28, fig 3), which connects the respective winding (38) to an associated power source (20) and/or a drain; 
wherein the respective winding (38) and the contact bridge (24-28) connected to it each end in a conductor section (50, 62) which extends away from the stator body (36) in the axial direction of the electric machine (10), these conductor sections (50, 62) being conductively connected to one another; and 
wherein a fixing section (28) of the respective contact bridge (24-28) is arranged stationary with respect to a housing (18) accommodating the stator (38) by being fixed (fig 4), by an insulation element or directly, to the housing (18) and/or to the power source and/or the drain, which is fixed to the housing (18).
Regarding claim 9, Tsuchiya teaches a method for making electrical contact with at least one winding (28) of at least one phase (U phase) of a stator (16) of an electric machine (10), the method comprising: 
providing a stator (16) carrying the at least one respective winding (38) of the at least one phase (U phase), wherein the respective winding (38) ends in a conductor section (50) which extends away from the stator body (36) in an axial direction of the electric machine (10); 
arranging the stator (16) in a housing (18) and arranging at least one contact bridge (24-28) or an insulation element bracing a fixing section (28) of the contact bridge (24-28) at the housing (18) or a current source and/or drain arranged at the housing (18) such that the fixing section (28) of the contact bridge (24-28) is in an installation position predetermined with respect to the housing (18), a respective additional conductor section (62), in which the respective contact bridge (24-28) ends, extending in the axial direction of the electric machine away from the stator body (36); and, then 
establishing a conductive connection (50 and 26) between the winding (38) of the respective phase or at least one of the windings of the respective phase and a respective contact bridge (24-28, fig 4), by conductively connecting the conductor section (50) of this winding (22) to the further conductor section (60) of this contact bridge (24-28); 
wherein, before or after establishing the conductive connection, the fixing section (28)  of the respective contact bridge is fixed stationary in the installation position by fixing the fixing section or the insulation element at the housing (18) and/or to the power source and/or drain, which is fixed to the housing (fig 4).
Regarding claim 10, Tsuchiya teaches after the arrangement of the at least one contact bridge (24-28) or the insulation element at the housing (18) or the current source and/or drain, and before establishing the conductive connection, the conductor section (50) and/or the further conductor section (62) of at least one pair of conductor section and a further conductor section to be connected, is shortened in such a way that they end at the same position in the axial direction of the electric machine (fig 4).
Regarding claim 11, Tsuchiya teaches the conductor section (50-62) and the further conductor section (54-62) are welded or soldered together at their axial end surfaces and/or are welded or soldered together at their end surfaces in the circumferential direction (fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Kaneshige (CN 109586468 A).
Regarding claim 3, Tsuchiya teaches the claimed invention as set forth in claim 1, except for the added limitation of the conductor section of the winding extends in the axial direction through an opening of the housing and/or the insulation element and is conductively connected to the conductor section of the respective contact bridge on the side of the opening facing away from the stator body.
Kaneshige teaches a rotary electric machine having a conductor section (38b, fig 2) of the winding (32) extends in the axial direction through an opening of the housing and/or the insulation element (2) and is conductively connected to the conductor section (40) of the respective contact bridge (50) on the side of the opening facing away from the stator body (14, fig 2) to increasing engaging strength of the connection of the power line with the winding (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuchiya’s electric machine with the conductor section of the winding extends in the axial direction through an opening of the housing and/or the insulation element and is conductively connected to the conductor section of the respective contact bridge on the side of the opening facing away from the stator body as taught by Kaneshige.  Doing so would increasing engaging strength of the connection of the power line with the winding (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asahi et al. (US 2018/0278113 A1) teaches a power supply main body including a conductor, a terminal portion formed at one end of the power supply main body, and a protection portion (31) molded to a connection portion linked with the terminal portion. The protection portion includes a protrusion (34) protruding toward a stator. The protrusion is integral with the protection portion by being made of same resin material as the protection portion.
Tamura (US 2014/0210298 A1) teaches a stator has an annular stator core with a set of slots (21a) arranged in circumferential direction. A stator winding is formed by three phases of phase windings (U1, U2, V1, V2, W1, W2) wound around the slots. Neutral wires (26, 27) commonly connect ends of the phase windings together in star-connection. The phase windings include partial windings to be electrically connected in parallel. Ends of the partial windings are formed by combining the partial windings among a total of six partial windings in different phases. The partial windings are connected to ends of the wires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834